Case 2:18-cv-00474-SPC-NPM Document 21 Filed 07/12/19 Page 1 of 6 PageID 51



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                              FT. MYERS DIVISION

ROSIE NANCE, on behalf of herself,
and others similarly situated,

       Plaintiff,

v.
                                            Case No. 2:18-cv-00474-38UAM
SALLY BEAUTY SUPPLY LLC, a
Foreign Profit Corporation,

       Defendant.
                                        /

                     JOINT MOTION TO APPROVE SETTLEMENT
                     AND MEMORANDUM IN SUPPORT THEREOF

       Plaintiff, Rosie Nance (“Plaintiff”), and Sally Beauty Supply LLC (“Defendant”), by and

through their respective undersigned counsel, hereby submit the terms of the Parties’ settlement

of the above-captioned matter and respectfully request the Court approve the proposed settlement

agreement, attached as Exhibit A, and dismiss this case with prejudice. The Parties reached the

proposed settlement during arbitration. The Parties submit the following memorandum of law in

support of their motion.

                                 MEMORANDUM OF LAW

I.     BACKGROUND

       Plaintiff was previously employed by Defendant. During the time at issue in this lawsuit,

Plaintiff worked as a customer service representative. Plaintiff alleges Defendant failed to

compensate Plaintiff at the rate of one and one-half times Plaintiffs regular rate for all hours

worked in excess of forty (40) hours in a single work week. Defendant denies these allegations.

Records were kept of the hours worked by Plaintiff, and the Parties exchanged and reviewed the
Case 2:18-cv-00474-SPC-NPM Document 21 Filed 07/12/19 Page 2 of 6 PageID 52



records. During negotiations between counsel for the Parties, the Parties determined that the

amount of time allegedly worked was minimal and that the proposed payments to Plaintiff

included herein represents full payment to Plaintiff of all alleged unpaid wages under the FLSA,

plus an equal amount of liquidated damages. The Parties separately negotiated a reasonable

attorney’s fee.

II.    LEGAL FRAMEWORK

       There are two ways in which claims under the FLSA can be settled and released by

employees. First, 216(c) of the FLSA allows employees to settle and waive their claims under

the FLSA if the payment of unpaid wages by the employer to the employee is supervised by the

Secretary of Labor. See 29 U.S.C. 216(c); Lynn’s Food Stores, Inc. v. United States, 679 F.2d

1350, 1353 (11th Cir. 1982). Second, in the context of a private lawsuit brought by an employee

against an employer under section 216(b) of the FLSA, an employee may settle and release

FLSA claims against an employer if the parties present the district court with a proposed

settlement and the district court enters a stipulated judgment approving the fairness of the

settlement. Id.; see also Sculte, Inc. v. Gandi, 328 U.S. 108, 66 S. Ct. 925, 928 n. 8, 90 L. Ed.

1114 (1946); Jarrad v. Southeastern Shipbuilding Corp., 163 F.2d 960, 961 (5th Cir. 1947). The

Eleventh Circuit has stated that the circumstances justifying court approval of an FLSA

settlement in a litigation context are as follows:

        Settlements may be permissible in the context of a suit brought by employees under
        the FLSA for back wages because initiation of the action by the employees
        provides some assurance of an adversarial context. The employees are likely to be
        represented by an attorney who can protect their rights under the statute. Thus,
        when the parties submit a settlement to the court for approval, the settlement is
        more likely to reflect a reasonable compromise of disputed issues than a mere
        waiver of statutory rights brought by an employer’s overreaching. If a settlement in
        an employee FLSA suit does reflect a reasonable compromise over issues, such as
        FLSA coverage or computation of back wages that are actually in dispute, we allow




                                                     2
Case 2:18-cv-00474-SPC-NPM Document 21 Filed 07/12/19 Page 3 of 6 PageID 53



       the district court to approve the settlement in order to promote the policy of
       encouraging settlement of litigation.

Lynn’s Food Stores, 679 F.2d at 1354.

       The Court may approve the settlement “in order to promote the policy of encouraging

settlement of litigation.” Id. at 1354. In determining whether the settlement is fair and

reasonable, the Court may consider the following factors:

       (1)     the existence of fraud or collusion behind the settlement;
       (2)     the complexity, expense, and likely duration of the litigation;
       (3)     the stage of the proceeding and the amount of discovery
               completed;
       (4)     the probability of plaintiff’s success on the merits;
       (5)     the range of possible recovery; and
       (6)     the opinions of the counsel.

See Leverso v. South Trust Bank of Ala. Nat. Assoc., 18 F.3d 1527 n.6 (11th Cir. 1994); Hamilton

v. Frito-Lay, Inc., No. 6:05-cv-592-Orl-22JGG, 2007 U.S. Dist. LEXIS 10287 at *2-3, (M.D.

Fla. Jan. 8, 2007). The Court should be mindful of the strong presumption in favor of finding a

settlement fair. Hamilton, 2007 U.S. Dist. LEXIS at *2-3.

III.   ALL OF THE RELEVANT CRITERIA SUPPORT THE FAIRNESS OF THE
       SETTLMENT

       As discussed above, Plaintiff acknowledges that the settlement amount represents full

compensation for her FLSA claims for all unpaid wages, plus an equal amount of liquidated

damages and a reasonable attorney’s fee. Accordingly, the settlement is fair.

       The settlement involves no fraud or collusion. The proposed settlement arises from an

action brought by Plaintiff against her former employer, which was adversarial in nature. Courts

have found no fraud or collusion exists when both parties were represented by counsel and the

amount paid to the plaintiff seemed fair. See Helms v. Central Fla. Reg. Hosp., No. 6:05-cv-

383-Orl-22JGG, 2006 U.S. Dist. LEXIS 92994 at *11-12 (M.D. Fla. 2006). Here each Party was

independently represented by experienced counsel and the settlement was negotiated between


                                                 3
Case 2:18-cv-00474-SPC-NPM Document 21 Filed 07/12/19 Page 4 of 6 PageID 54



counsel, in consultation with the Parties. Plaintiff agrees she is being fully compensated for a

reasonable estimate of her alleged wages, liquidated damages, and attorneys’ fees. The

undersigned counsel represent to the Court that there was no fraud or collusion and that all

parties are in agreement.

       The probability of success on the merits, and the complexity, expense, and length of

future litigation also militate in favor of this settlement.      This settlement, therefore, is a

reasonable means for all parties to minimize future risks and litigation costs.

        The Parties agree that they have been able to properly evaluate the claims and Plaintiff

has at all times been represented by counsel. In agreeing upon the proposed settlement, the

Parties had sufficient information and had conducted an adequate investigation to allow them to

make an educated and informed analysis of the claims.

         Counsel for Plaintiff and for Defendant believe the settlement to be fair and reasonable,

as Plaintiff was fully compensated and her attorney was fully paid.

        The Parties further advise the Court that a material term of the Parties’ settlement

involves the dismissal of this action with prejudice.

IV.    THE PROPOSED ATTORNEY’S FEES AND COSTS ARE REASONABLE

       As part of the Parties’ settlement, Plaintiff’s attorneys’ fees and costs were at all times

negotiated separately from the amounts claimed by Plaintiff for her underlying claims and are

not a function of any percentage of recovery. As the Court explained in Bonetti v. Embarq

Management Co., 2009 U.S. Dist. LEXIS 68075 at *11-12 (M.D. Fla. Aug. 4, 2009), where a

“plaintiff’s attorneys’ fee was agreed upon separately and without regard to the amount paid to

the plaintiff, then unless the settlement does not appear reasonable on its face or there is reason

to believe that the plaintiff’s recovery was adversely affected by the amount of fees paid to his




                                                 4
Case 2:18-cv-00474-SPC-NPM Document 21 Filed 07/12/19 Page 5 of 6 PageID 55



attorney, the Court will approve the settlement without separately considering the reasonableness

of the fee to be paid to plaintiff's counsel.” Bonetti, 2009 U.S. Dist. LEXIS 68075 at *15-16.

       In the instant action, Defendant’s payment of $4,000.00 for Plaintiff’s attorney’s fees and

costs provides for the resolution of all attorneys’ fees and costs allegedly owed to Plaintiff’s

counsel. The Parties agreed on the additional amount of fees and costs to be paid to Plaintiff’s

counsel after agreeing on the amounts to be paid to Plaintiff. Based upon the foregoing, the

payment to Plaintiff’s Counsel for attorneys’ fees and costs constitutes a fair and reasonable

compromise of same.

V.     TERMS OF SETTLEMENT

       The Parties hereby submit the terms of the settlement. As set forth in the attached

Exhibit A, the Parties have agreed to settle this case as follows. Plaintiff will be paid $1,575.00

in lost wages (minus applicable taxes). Plaintiff will receive an equal amount ($1,575.00) in

liquidated damages. The $4,000.00 in attorney’s fees and costs was negotiated separately from

the amounts paid to Plaintiff.

VI.    CONCLUSION

       The settlement terms are fair, reasonable and adequate. Accordingly, the Parties

respectfully request that the Court grant this Joint Motion for Approval of the Settlement and

enter a Final Order of Dismissal with Prejudice in this action.




                                                 5
Case 2:18-cv-00474-SPC-NPM Document 21 Filed 07/12/19 Page 6 of 6 PageID 56



DATED: July 12, 2019.

                         Respectfully submitted,

/s/ Bill B. Berke                             /s/ Lara J. Peppard
Bill B. Berke                                 Lara J. Peppard
Florida Bar No. 0558011                       Florida Bar No. 0520055
BERKE LAW FIRM, P.A.                          OGLETREE, DEAKINS, NASH, SMOAK
4423 Del Prado Boulevard South                        & STEWART, P.C.
Cape Coral, FL 33904                          100 North Tampa Street, Suite 3600
Telephone: (239) 549-6689                     Tampa, Florida 33602
E-mail: berkelaw@yahoo.com                    Telephone: (813) 289-1247
Attorney for Plaintiff                        Facsimile: (813) 289-6530
                                              E-mail: lara.peppard@ogletreedeakins.com
                                              Attorney for Defendant


                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 12, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF, which will furnish a copy to counsel of

record.

                                           /s/ Lara J. Peppard
                                           Attorney

                                                                                   36241052.1




                                              6
